Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the limitation “each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “monitoring procedure associated with 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, the limitation “each of the usage profiles corresponding to the first time period” is unclear because later claim 4 recited “determine a usage profile associated with the electrically operated aerosol generating system that corresponds to the evening time period” and “determine a usage profile associated with the electrically operated aerosol generating system that corresponds to a time period prior to the evening time period”, so which one is it? Does each of the usage profiles correspond to the first time period, an evening time period or a time period prior to the evening time?
In claim 4, the limitation “a usage profile” in lines 6 and 10, is unclear if it is referring to the same usage profile recited in claim 1 line 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zitzke (US 2017/0079329).
Regarding claim 1, Zitzke teaches a method of operating an electrically operated aerosol generating system (1), the electrically operated aerosol generating system including a sensor (18) configured to detect an activation of the electrically 
Regarding claim 2, Zitzke teaches the method as set forth above, wherein the usage parameter includes at least one of an activation duration during the monitoring procedure, a total activation duration during the monitoring procedure, a total number of activations during the monitoring procedure, an inactivation duration during 
Regarding claim 3, Zitzke teaches the method as set forth above, wherein the selecting the usage profile includes selecting a first usage profile based on a determination that the measured usage parameter corresponding to the first time period exceeds a threshold value (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); and selecting a second usage profile based on a determination that the measured usage parameter corresponding to the first time period does not exceed the threshold value (p.0012-0013; p.0015; p.0037-0039; p.0041).
Regarding claim 4, Zitzke teaches the method as set forth above, wherein the executing the monitoring procedure includes executing the monitoring procedure at least once during an evening time period of the plurality of time periods to determine a usage profile associated with adult vaper that corresponds to the evening time period from the set of usage profiles corresponding to the evening time period (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); and executing the monitoring procedure at least once prior to the evening time period to determine a usage profile associated with the electrically operated aerosol generating system that corresponds to a time period prior to the evening time period (p.0050-0051).
Regarding claim 5, Zitzke teaches the method as set forth above, further comprising measuring a duration of the monitoring procedure (p.0012; p.0037-0038), wherein the selecting the usage profile is executed based on a determination that the duration of the monitoring procedure exceeds a threshold duration (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041).
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, Zitzke fails to disclose or suggest the e-vaping device includes a plurality of sets of usage profiles “corresponding to [an] adult vaper,” each set of usage profiles corresponding to a respective time period of a plurality of time periods of a day. Zitzke further fails to disclose or suggest that a usage parameter of the e-vaping device is measured during a first time period of a day, and that a usage profile is selected from the plurality of usage profiles corresponding to the adult vaper and the first time period “based on the measured usage parameter during the first time period.” Instead, Zitzke merely discloses that a number of puffs are detected within a predetermined time period (e.g., several seconds), and based on the number of puffs detected, an operating mode is selected. The predetermined time period and/or the operating mode are not based on the time period of the day that the number of puffs were detected.” on remarks page 23-25 and page 14, lines 1-9.  In response to Applicant’s arguments, Zitzke teaches executing a monitoring procedure associated with the electrically operated aerosol generating system at a plurality of time periods during a day (p.0012-0013; p.0015; p.0021), each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041), the monitoring procedure including, measuring, using the sensor, a usage parameter (duration of an actuation of the puff detector or intervals between puffs) of the electrically operated .
Regarding claims 2-5, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons the arguments are not persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/10/2021



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761